Exhibit 10.1 FIRST AMENDMENT Reference is made to that certain Credit Agreement, dated as of September 30, 2010 (as amended and modified from time to time, the "Credit Agreement"), by and among Vectren Capital Corp., an Indiana corporation (the "Borrower"), the Guarantor, the Lenders and Wells Fargo Bank, National Association, as administrative agent (the "Administrative Agent").Capitalized terms used herein without definition shall have the meanings ascribed to such terms in the Credit Agreement. The parties hereto agree that a mutual error was made in drafting Section 7.13(i) of the Credit Agreement and that Section 7.13(i) of the Credit Agreement is hereby amended and restated in its entirety to read as follows: (i)in addition to Liens covered by (a)-(h) above, Liens securing Indebtedness not exceeding 15% of the Guarantor's Consolidated Net Worth in the aggregate outstanding at any time. This First Amendment is a Loan Document.All references in the Credit Agreement and the other Loan Documents to the Credit Agreement shall be deemed to refer to the Credit Agreement as amended hereby.Except as modified hereby, all of the terms and provisions of the Credit Agreement and the other Loan Documents shall remain in full force and effect. This First Amendment may be executed by the parties hereto in several counterparts, each of which shall be deemed to be an original and all of which shall constitute together but one and the same agreement.Delivery of an executed counterpart by telecopy or other secure electronic format (.pdf) shall be as effective as an original.This First Amendment shall be governed by the laws of the State of Illinois and shall become effective upon the Administrative Agent's receipt of counterparts hereof duly executed by the Required Lenders and each of the Loan Parties. [SIGNATURE PAGES FOLLOW] The parties hereto have caused this First Amendment to be executed as of November 2, 2010. WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent By/s/ Allison Newman Name:Allison Newman Title:Director LENDERS:WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender, Swing Line Lender and an L/C Issuer By:/s/ Allison Newman Name:Allison Newman Title:Director BANK OF AMERICA, N.A., as a Lender and an L/C Issuer By:/s/ Carlos Morales Name:Carlos Morales Title:Vice President JPMORGAN CHASE BANK, N.A., as a Lender and an L/C Issuer By:/s/ Helen D. Davis Name:Helen D. Davis Title:Authorized Officer UNION BANK, N.A., as a Lender and an L/C Issuer By:/s/ Susan K. Johnson Name:Susan K. Johnson Title:Vice President FIFTH THIRD BANK, as a Lender By:/s/ Jennifer Raibley Name:Jennifer Raibley Title:Vice President U.S. BANK NATIONAL ASSOCIATION, as a Lender By:/s/ Shawn O’Hara Name:Shawn O’Hara Title:Managing Director PNC BANK, NATIONAL ASSOCIATION, as a Lender By:/s/ Chris Johnson Name:Chris Johnson Title:Assistant Vice President REGIONS BANK, as a Lender By:/s/ Eric Harvey Name:Eric Harvey Title:Vice President OLD NATIONAL BANK, as a Lender By:/s/ Wade Jenkins Name:Wade Jenkins Title:Vice President INTEGRA BANK N.A., as a Lender By:/s/ Chris E. Rutledge Name:Chris E. Rutledge Title:SVP BORROWER: VECTREN CAPITAL CORP., as Borrower By/s/ Robert L. Goocher Name:Robert L. Goocher Title:Vice President, Treasurer and Asst. Secretary GUARANTOR:VECTREN CORPORATION By/s/ Robert L. Goocher Name:Robert L. Goocher Title:Treasurer and Vice President of InvestorRelations INDS01 SWT 1320091v1
